*598MEMORANDUM **
In these consolidated appeals, Humberto Valdez-Ruiz appeals from the district court judgment and challenges his guilty-plea conviction and 63-month sentence for reentry of a removed alien, in violation of 8 U.S.C. § 1326, and the revocation of supervised release and consecutive 7-month sentence imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Valdez-Ruiz’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. Valdez-Ruiz has filed a pro se supplemental brief. No answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.